Citation Nr: 1623956	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  14-24 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Whether new and material evidence has been received to reopen a previously denied service connection claim for asthma, to include as due to asbestos exposure.

3.  Whether new and material evidence has been received to reopen a previously denied service connection claim for a back disability.  

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for a neck condition.

7.  Entitlement to service connection for a bilateral shoulder disability.

8.  Entitlement to service connection for disability exhibited by low blood sugar.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  

10.  Entitlement to an increased rating for bilateral hearing loss, currently noncompensable.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from March 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Togus, Maine.  

The Veteran was afforded a November 2014 videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  

At the November 2014 hearing, the Veteran raised the issues of service connection for traumatic brain injury (TBI), headaches and psychiatric disability.  See November 2014 hearing transcript, p. 11.  These issues are not on appeal.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The issues of service connection for neck, bilateral shoulder, and low back disabilities; entitlement to an increased rating for bilateral hearing loss; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Degenerative arthritis for either knee did not have its clinical onset in service and is not otherwise related to active duty; degenerative arthritis for either knee was not exhibited within the first post service year.

2.  In an October 2007 decision, the RO denied service connection for a lung disability.

3.  The evidence received since the October 2007 decision relates to an unestablished fact necessary to substantiate the lung disability claim and raises a reasonable possibility of substantiating the claim.

4.  Asthma did not have its clinical onset in service, nor is it otherwise etiologically related to service, including alleged asbestos exposure.  

5.  In a January 1976 decision, the RO denied service connection for a back disability.

6.  The evidence received since the January 1976 decision relates to an unestablished fact necessary to substantiate the back disability claim and raises a reasonable possibility of substantiating the claim.

7.  Sleep apnea did not have its clinical onset in service, nor is it otherwise etiologically related to service.

8.  Hypertension did not have its clinical onset in service, nor is it otherwise etiologically related to service; it was not manifest within the first post service year.

9.  Disability exhibited by low blood sugar did not have its clinical onset in service, nor is it otherwise etiologically related to service.

 
CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The October 2007 rating decision denying a claim for service connection for a lung disability is final; new and material evidence has been submitted to reopen the claim.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302 (2015).
 
3.  The criteria for service connection for asthma are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The January 1976 rating decision denying a claim for service connection for a back disability is final; new and material evidence has been submitted to reopen the claim.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302 (2015).

5.  The criteria for service connection for sleep apnea are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria for service connection for hypertension are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

7.  The criteria for service connection for disability exhibited by low blood sugar are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

In this case, VA provided adequate notifications about the information and evidence necessary to substantiate the claims in January 2012 and July 2012.  Specifically, the letters advised the Veteran of the evidentiary requirements for claims concerning service connection and petition to reopen previously denied service connection lung disorder and back disability claims.  The letters also informed the Veteran of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Any notification deficiency pertaining to the petitions to reopen previously denied claims is moot by the instant decision to reopen both claims.  The duty to notify was met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, private medical records and VA medical records. 

The Board notes that at the November 2014 hearing the Veteran identified outstanding private treatment records for asthma from Dr. S.  He did not indicate the location or dates of treatment for these records.  The undersigned specifically held the record open for 60 days to provide the Veteran an opportunity to submit these records.  The Veteran has not submitted these private medical records or providing any additional information about them.  In this case, the Board finds that further action to obtain these private medical records is not needed.  38 C.F.R. § 3.159(c)(1).  

VA provided an adequate medical examination and opinion for the bilateral knee disability claim in June 2012.  The examination report includes a responsive medical opinion and clinical findings.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The representative objected to the June 2012 VA knee examination at the November 2014 videoconference hearing.  She asserted that the rationale was inadequate due to its conclusory nature and failure to consider current arthritis.  Review of the June 2012 VA medical opinion shows that the examiner specifically considered the current degenerative arthritis diagnosis.  His reasoning that the in-service knee pain was minor and that alternative post-service causal factors are present is plausible and consistent with the additional evidence.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Private orthopedic records from mid-1970s through 1980s are silent regarding knee problems and indicate that the Veteran worked in strenuous labor.  Degenerative disease in the knees was not shown to have developed until many years after service.  Although the examiner did not detail the Veteran's current recollections of fall injuries from a ladder and being near a large gun blast, he specifically considered the injury residuals of knee pain in service.  Overall, the Board finds the June 2012 VA examiner's explanation to be adequate given the background and circumstances of this particular case despite the representative's objections.  Id. 

The Board also notes that the June 2012 VA examiner did not have an opportunity to consider the favorable December 2014 medical opinion from Dr. R.P.  As explained in detail below, the Board does not find Dr. R.P.'s medical opinion persuasive regarding a nexus for the bilateral knee disability when compared to the June 2012 VA medical opinion.  Dr. R.P.'s rationale is conclusory and does not explain why the STRs suggestive of minor knee injury outweigh post service events identified by the June 2012 VA examiner as the causes for the current bilateral knee disability.  Nieves-Rodriguez v. Peake, 22 Vet App. 295, 303 (2009) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

The Veteran has not been afforded VA examinations for his claimed asthma, sleep apnea, hypertension, and disability exhibited by low blood sugar.  VA is obliged to provide an examination or obtain a medical opinion in a claim when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

However, the duty to provide an examination is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.

The evidence does not suggest that the claimed asthma, sleep apnea, hypertension and low blood sugar disabilities were manifest until many years after service.  There is no evidence indicating that the Veteran had a continuity of symptomatology for any of these disorders beginning in service.  Aside from the Veteran's lay assertions, the additional evidence does not in any way suggest that these post service disabilities are related to an in-service event, injury or disease.  This is so even when considering the low nexus threshold for triggering VA's duty to provide an examination.  In this particular case, the "low" nexus threshold for purposes of triggering VA's duty to provide an examination is not met for these claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); Waters, 601 F. 3d at 1278. 

Briefly, the Board notes that the Veteran additionally alleges his asthma is due to in-service asbestos exposure.  The evidence regarding this matter is limited solely to lay assertions as opposed to any report from a clinician.  The Court has specifically held that generalized conclusory nexus statements, such as this allegation, are insufficient to trigger VA's duty to provide an examination.  Waters, 601 F. 3d at 1278.

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128 -01 (April 18, 2012).

At the November 2014 hearing, the undersigned identified the issues on appeal.  The Veteran provided testimony as to all treatment received and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  He is represented by an attorney.  There has been no allegation of prejudice from the hearing and none has been found by the Board.  The duties imposed by Bryant were thereby met.

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied. 

II. New and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

(i) Lung disability

The claim of service connection for a lung disability was last finally denied in an October 2007 RO decision due to absence of current disability.  New and material evidence was not received within the appeal period.  The Veteran did not appeal.  The October 2007 RO denial is therefore final.  38 U.S.C.A. §§ 5104 (West 2014); 38 C.F.R. § 3.104 (2015). 

At the time of the RO decision, service treatment records (STRs), contemporaneous private medical records and various contemporaneous written statements by the Veteran were of record.  The RO denied the claim due to absence of a lung disability being documented in contemporaneous medical records.  

Since then, updated medical records and lay statements have been received.  April 2010 VA primary care records reference a history of asthma and occasional difficulty breathing.  In March 2013 correspondence, the Veteran asserted that asthma was related to asbestos exposure.  At the November 2014 hearing, the Veteran reported that he was exposed to air filled smoke in service during firefighting school.  He later developed asthma and denied any other history of exposure.   As noted above, the threshold for reopening a claim is low, and the Veteran is presumed credible in his statements for purposes of reopening the claim.  Shade, 24 Vet. App. 110; Justus, 3 Vet. App. at 513.  The report of in-service smoke and asbestos exposures and subsequent development of asthma relate to missing service connection elements.  The additional evidence is new and material, and serves to reopen the claim of service connection for a lung disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  The service connection claim for a lung disability is reopened.

(ii) Back disability

The claim of service connection for a back disability was last finally denied in a January 1976 RO decision due to an absence of disability in service as found in a previous decision.  The evidence received after the January 1976 RO denial was appropriately considered by the RO in the April 1976 statement of the case.  The Veteran did not perfect an appeal, nor did he submit new and material evidence within the remaining appeals period.  The January 1976 RO decision became final.  38 U.S.C.A. §§ 5104 (West 2014); 38 C.F.R. § 3.104 (2015). 

At the time of the RO decision, service treatment records (STRs), contemporaneous private medical records and various contemporaneous written statements by the Veteran and his mother were of record.  The RO denied the claim due to absence of a back disability being documented during service.  

Since then, updated medical records and lay statements have been received.  Most notably, Dr. R.P. conducted a physical evaluation of the lumbar spine and expressed a positive medical opinion.  The additional evidence is new and material, and serves to reopen the claim of service connection for a back disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  (The underlying issue of service connection for a back disability is addressed in the Remand section below). 

III.  Service connection

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Degenerative arthritis of the knees and hypertension are chronic diseases.  38 C.F.R. § 3.309(a).  There is no showing that either chronic disease was manifest to a degree of 10 percent or more within the first post service year.  38 C.F.R. § 3.307(a)(3).  Hence, presumptive service connection for chronic disease is not helpful to the Veteran.  

Notably, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed for chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Under 38 C.F.R. § 3.303(b), when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

(i) Bilateral knee disability

October 1970 STRs reflect that the Veteran complained about multi-joint pain, including his knees.  The clinician noted a history for rheumatic fever.  The joint pain had developed intermittently over the past two weeks.  The Veteran also had an upper respiratory infection.  Clinical examination was unremarkable.  The clinician's first impression is illegible, but his second impression is listed as rule out rheumatic fever recurrence.  The clinician also noted rheumatoid factor.  

February 1974 physical examination for separation showed that the Veteran's lower extremities were clinically evaluated and deemed to be normal.  

July 2005 VA treatment records reflect that the Veteran had a new onset of bilateral knee pain.  He denied any injury or trauma.  He complained about morning stiffness and stiffness in cold weather.  Clinical evaluation was unremarkable.  The clinician indicated the knee joint pain was degenerative joint disease.  He recommended topical analgesic and Tylenol.  

October 2005 VA primary care records show a one year history for bilateral knee pain.  It was symmetric in intensity and relatively stable.  Walking did not aggravate it, but carrying heavy objects and bad weather did.  The Veteran's previous treating physician made a presumptive diagnosis of degenerative joint disease, but the Veteran did not recall ever having an X-ray.  The over the counter analgesics continued to be recommended for treatment.  

October 2009, April 2010 and March 2013 VA primary care records are unremarkable for additional complaints or treatment for knee pain.  

In June 2012, the Veteran was afforded VA examination for his bilateral knee disability.  The examiner listed a diagnosis of bilateral degenerative joint disease, knees with an onset of 1992.  He noted that the Veteran was treated for knee pain during military service, but was not diagnosed with arthritis until many years later. The Veteran also developed arthritis in many other joints.  He used Advil as needed and previously had cortisone shots.  He had flare-ups during cold weather or with activity.  Range-of-motion studies for both knees showed slightly diminished motion.  Muscle strength and joint stability testing were normal for both knees.  The examiner expressed a negative medical opinion.  He explained that the in-service knee pain was most likely self-limiting and fully resolved before separation.  He cited the separation physical examination, which showed normal findings for the knees.  He also cited the onset of arthritis many years after service and alternative causes for it, specifically aging, lifestyle and employment history.  

At the November 2014 hearing, the Veteran reported that he fell off of a ladder in service and sustained multiple orthopedic injuries.  November 2014 hearing transcript, p. 5.  He also sustained orthopedic injuries from standing too close to a five inch gun mount during firing.  The firing knocked him to the ground and briefly rendered him unconscious.  November 2014 hearing transcript, p. 9-11.  
For his medical history, he reported that he self-treated his joint pain in service, rather than regularly visiting sick call.  November 2014 hearing transcript, p. 28.  He began seeking medical care for knee pain in the 1980s from the same physician who treated his low back disability.  Id.  He indicated that he was also diagnosed with degenerative joint disease in both knees by this physician, Dr. G.  Id.     

In December 2014, Dr. R.P. conducted a clinical evaluation.  He reviewed the Veteran's medical history, including the June 2012 VA medical opinion.  During clinical evaluation, the Veteran demonstrated full motion for both knees.  Tenderness and swelling were not found.  Dr. R.P. expressed a positive medical opinion.  He cited the absence of conflicting contemporaneous medical records weighing against a positive nexus, and the Veteran's injury description from his proximity to the 5 inch gun firing.    

The medical evidence establishes that the Veteran currently has bilateral knee arthritis.  His reports of sustaining injuries from falling off of a ladder and being near a gun blast are not documented by service department records.  Nonetheless, they are not inherently incredible or otherwise contradicted by the additional evidence.  The Board considers his in-service injury reports credible and satisfactory evidence of in-service events, in addition to the recorded October 1970 STRs documenting complaints of knee pain.  

The remaining issue is a nexus to service.  The Board must weigh the evidence in making a nexus determination.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").

In this case, the evidence weighs against both a continuity of symptomatology and an in-service etiology for the current bilateral knee disability.  38 C.F.R. § 3.303(b); see id.  Degenerative arthritis is not demonstrated until many years after service.  The separation clinical evaluation reflects normal findings for both knees.  The Veteran sought orthopedic treatment following service and these records are silent as to knee pain or disability.  AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  It is sensible to infer that if knee pain were truly a concerning symptom following service some report of it would have made in the extensive private medical records documenting treatment for back pain within the decade following service.  Id.  The Veteran filed a claim for compensation for other disability in 1974 and did not mention the knees.  It would seem likely that if knee problems persisted after service and the Veteran was aware of the compensation program, he would have mentioned the knee problems when filing this claim.  In sum, a continuity of symptomatology for bilateral knee pain is not shown.  

The evidence in support of a nexus for the post service bilateral knee disability consists of the Veteran's lay assertions and Dr. R.P.'s medical opinion.  The evidence weighing against a nexus is the June 2012 VA medical opinion.

The Board finds the June 2012 VA medical opinion to be the most probative evidence concerning a nexus as explained below.  See Owens, supra.; Gabrielson, supra.  Dr. R.P.'s medical opinion does not explain the normal findings on the separation examination or the long period after service with no pertinent treatment and at a time that he was receiving treatment for other physical complaints.  Dr. R. P. seems to accept the Veteran's history of continuity of symptoms and the Board does not.  He does not provide any clinical explanation in support of his opinion or address why the June 2012 VA examiner rejected an in-service etiology.  Nieves-Rodriguez, 22 Vet App. at 303 (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board does not find Dr. R.P.'s medical opinion probative due to its conclusory rationale.  Id.

Regarding the Veteran's lay statements, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The fact that the Veteran now reports knee pain associated with service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  Caluza, 7 Vet. App. 498 at 510-511; see Madden, 125 F. 3d at 1481.  

The Board does not dispute the occurrence of the in-service fall injuries as described by the Veteran.  However, his assertion that these injuries caused post-service degenerative arthritis are outweighed by the opinion by the June 2012 VA examiner, who has medical expertise and was able to review the record together with the Veteran's complaints.  He conducted an objective clinical evaluation and reviewed the entire record, including the Veteran's reports.  He provided a negative medical opinion with a plausible rationale.  He cited multiple items of evidence indicating post-service causal factors for the current bilateral knee disability.  He is qualified to make the determinations that aging, work history, and lifestyle choice are causal factors for the degenerative arthritis based upon his education and clinical experience.  The Board considers the rationale supporting the June 2012 VA medical opinion to be generally plausible and consistent with the record.  Id.; Caluza, 7 Vet. App. at 510-511; Nieves-Rodriguez v. Peake, 22 Vet. App. at 303.  Overall, the June 2012 VA medical opinion is highly probative evidence weighing against a nexus to service or manifestation within the first post-service year for current bilateral knee degenerative arthritis.  Id. 

For the above stated reasons, the preponderance of the evidence is against the service connection claim for a bilateral knee disability. The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran, and the service connection claim for a bilateral knee disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

(ii) Asthma

Service treatment records (STRs) do not show any reports or treatment for an asthmatic respiratory disorder or related symptoms.  The February 1974 physical examination for separation shows that Veteran's lung and chest were clinically examined and deemed to be normal.  A chest X-ray was taken and returned normal.  

December 2003 VA primary care records show that the Veteran visited the clinic to establish care.  He indicated that he had asthma and used an albuterol inhaler with good results.  He denied respiratory symptoms to include cough, wheeze, dyspnea or dyspnea upon exertion.  Clinical evaluation showed thorax/ chest to be normal.  Lung auscultation was clear.  The clinician assessed controlled asthma.  She adjusted the Veteran's medication.  

Subsequent VA primary care records from November 2004, October 2005, January 2007, January 2008, October 2009, and April 2010 suggest that the Veteran's asthma was well controlled and not productive of any concerning symptoms.  Notably, the October 2005 VA records indicate that he had sought treatment from Dr. S in the past, but had not seen him in a year or two.  He wanted to return to Dr. S for asthma treatment if needed in the future.  

In January 2012, the Veteran's daughter, R.H., reported that the Veteran had developed asthma over the past 10 years.  

In March 2013, the Veteran asserted that his asthma was related to asbestos exposure.  He noted that the ship he served on was built in 1940.

At the November 2014 hearing, the Veteran reported that during service he attended firefighting school.  November 2014 hearing transcript, p. 15.  During training, he was exposed to smoke in an enclosed area and almost passed out.  Id.  He also experienced respiratory distress from tear gas exposure.  November 2014 hearing transcript, p. 16.  He denied any post-service air exposures.  He reported that he sought treatment from Dr. S for asthma.  November 2014 hearing transcript, p. 30.  He recalled that Dr. S initially diagnosed it around 2000 or so. Id. To the best of his memory, Dr. S did not identify a specific cause for asthma.  November 2014 hearing transcript, p. 31.  He informed the Veteran that it was probably various allergies.  Id.

The Veteran contends that service connection for asthma is warranted.  However, probative evidence of a nexus to an in-service event, injury, or disease is missing.  The Veteran is competent to report his medical history and recall his respiratory symptoms.  Jandreau, 492 F.3d at 1377.  However, the lay reports as to when his respiratory symptoms began are vague and tend to suggest that they manifested many years after service.  See Hearing transcript p. 30-31; January 2012 statement from R.H.  The evidence preponderates against a continuity of symptomatology.   

The Veteran's assertions that his current asthma is related to remote in-service events, such a fire fighting exercise or tear gas exposure, certainly help his claim.  The Board will even assume without conceding, for analysis purposes, that he had in-service asbestos exposure.  Regardless of the in-service events, the Veteran's reports concerning a nexus between post service asthma and remote in-service events are inherently biased by his subjectivity and lack of medical expertise.  Caluza, 7 Vet. App. at 510-511; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (discussing the limits of lay testimony).  The Veteran even concedes that his treating physician (Dr. S.) believed his asthma disorder was related to contemporaneous allergies rather than a remote event.  See November 2014 hearing transcript p. 31.  The available medical records contain no indication that the Veteran has asthma or any respiratory disorder possibly attributable to any remote in-service event or exposure.  For these reasons, the evidence preponderates against a nexus and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).  The service connection claim for asthma must be denied.  38 C.F.R. §§ 3.102, 3.303.  

(iii) Sleep apnea, hypertension and disability exhibited by low blood sugar

STRs are entirely negative for any symptoms or clinical assessments pertaining to these claimed disabilities.  The February 1974 physical examination does not reveal any abnormalities possibility pertaining to these disabilities.  Notably, the Veteran's blood pressure was measured as 120/60.  

December 2003 VA primary care records show that the Veteran visited to establish VA care.  He identified joint pain, asthma, gastroesophageal reflux (GERD) and allergic rhinitis conditions as part of his medical history.  Blood pressure was measured as 131/74.

November 2004 VA primary care records are significant for elevated blood pressure.  Clinical evaluation included a blood pressure reading of 159/85.  The examiner assessed hypertension.    

July 2005 VA primary care records show that the Veteran continued to have elevated blood pressure.  However, the Veteran indicated it was much lower in a non-clinical setting.  The clinician directed the Veteran to keep a blood pressure log for the next month and notify the clinic of the results.  

October 2005 VA primary care records show that the Veteran recorded much better blood pressure readings at home.  In light of the reports, the clinician maintained the current hypertension mediation. 

January 2007 VA primary care records show that the Veteran continued to have hypertensive blood pressure readings in the clinic.  The clinician indicated that the Veteran needed better hypertension control and changed the hypertension medications.  

August 2007 private medical records reflect that the Veteran was referred for a sleep study.  

November 2007 private medical records indicate that the Veteran underwent a sleep study for continuous positive airway pressure (CPAP) titration.  

January 2008 private medical records reflect that the Veteran visited for follow up consultations on hypertension and sleep apnea, among other conditions.  Clinical evaluation showed blood pressure reading of 136/74.  It was otherwise unremarkable.  The clinician assessed that sleep apnea was improving.  

In May 2008, the Veteran had another private sleep study.  It confirmed continued severe sleep apnea/ hypopnea syndrome, among other findings.  

October 2009 and April 2010 VA primary care records were unremarkable for any new symptoms pertaining to sleep apnea, hypertension, or blood sugar disorder. 

August 2011 private medical records show that the Veteran had an episode of hypoglycemia.  Notably, he had missed a meal.  Blood pressure was measured as 148/98.  As relevant, the examiner assessed hypertension.  

At the November 2014 hearing, the Veteran reported that he was injured from a five inch gun blast.  November 2014 hearing transcript, p. 9.  The incident occurred aboard a naval ship.  He believed the all clear had been given for him to move and did not realize the gun was about to fire.  He was knocked unconscious from the blast.  He asserted many of his claimed disabilities were attributable to the incident.  Regarding sleep apnea, he believed it developed around 2000 or so and indicated that he believed it was attributable to the gun blast incident.  Hearing transcript, p. 22-23.  For hypertension, he indicated that he was initially diagnosed in the 1990s.  He asserted that it was caused by his decreased stress tolerance and the head injury from the gun blast.  Hearing transcript, p. 17.  Later, he reported that he was initially assessed for hypertension in the early 1980s.  Hearing transcript, p.29, 30.  He stated that he had only developed low blood sugar in the past few years.  Id.  He described an incident where he passed out while driving.  He again attributed both disabilities to the gun fire incident.  Id.  He conceded that a treating clinician had not informed him of an etiology for either hypertension or low blood sugar.  Id.   

The Veteran contends that the current sleep apnea, hypertension and low blood sugar disabilities are related to service, specifically the gun fire injury.  The Board accepts the Veteran's reports of the occurrence of the gun fire injury and finds that the evidence documents current disabilities for these claims.  

The disputed issue is a nexus to service.  The evidence in this regard is limited to the Veteran's assertions.  The Veteran is competent to report his medical history and recall his symptoms.  Jandreau, 492 F.3d at 1377.  However, the Board must weigh the probative value of his reports.  Caluza, 7 Vet. App. at 510-511.  While he is competent to describe the in-service gun fire injury and his medical history, the probative value of his reports are limited by his subjectivity and lack of medical expertise as a reporter.  Id.; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Moreover, the Board finds his nexus statements to be vague and conclusory.  Id.; Waters, 601 F. 3d at 1278.  He does not refer to any report conveyed by a treating clinician or published medical study to support his nexus assertions, including stress induced hypertension.  He does not assert a continuity of symptomatology and readily acknowledges that all of these claimed disabilities manifested at least several years, and likely many more, after military service.  The basic plausibility of these post-service disabilities being related to remote in-service events is questionable and merits an explanation.  Caluza, 7 Vet. App. at 510-511.  The Veteran's reports do not contain any explanation or reasoning for why he believes a nexus is present or otherwise account for the significant temporal lapse in disability onset.  As noted above, the Board does not find the evidence probative to even meet the minimal nexus standards to trigger VA's duty to provide an examination for these claims, much less substantiate them.  Id.; Waters, 601 F. 3d at 1278; McLendon, 20 Vet. App. at 83.  The additional evidence, apart from his self-assertions, does not in way suggest a nexus to service for these disabilities.  
    
For the reasons stated above, the preponderance of the evidence weighs against a nexus to service for claimed sleep apnea, hypertension and disability exhibited by low blood sugar, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309.  The claims for service connection for sleep apnea, hypertension and disability exhibited by low blood sugar must be denied.  Id.


ORDER

Service connection for a bilateral knee disability is denied.

The petition to reopen the previously denied service connection claim for a lung disability is granted.

Service connection for asthma is denied.

The petition to reopen the previously denied service connection claim for a back disability is granted.

Service connection for sleep apnea is denied.

Service connection for hypertension is denied

Service connection for disability exhibited by low blood sugar is denied.


REMAND

A VA orthopedic examination is needed for the claimed neck, bilateral shoulder and back disabilities.  A December 2014 private medical evaluation form Dr. R.P. is of record.  He reported that a nexus to service was present for the claimed neck, bilateral shoulder and back disabilities.  However, his rationale is limited and insufficient to warrant an outright grant of the claims.  Nieves-Rodriguez, 22 Vet. App. at 303.  The Veteran has not been afforded an appropriate examination for these disabilities, and the evidence obligates VA to do so.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A VA audiology examination is needed for the increased rating claim for hearing loss.  The Veteran was last afforded a VA audiology examination in April 2012.  A July 2013 VA audiogram reflected that the Veteran had stable finding despite subjective reports of decreased hearing.  At the November 2014 hearing, the Veteran reported that his hearing loss had been increasing in severity.  Hearing transcript, p. 20.  

The issue of entitlement to TDIU is intertwined with the adjudication of the remanded claims.  The Board will defer adjudication until the above service connection and increased rating issues are fully resolved.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records since January 2014.  Request that the Veteran identify any recent private medical treatment for his orthopedic or hearing loss disabilities.  Take appropriate action based upon his response.  

2.  Then, schedule the Veteran for a VA orthopedic examination with an appropriate clinician to determinate the nature and etiology of the claimed neck, shoulder and back disabilities.  

The electronic claims folder must be made available and reviewed by the examiner.  A complete orthopedic evaluation for the affected joints and any indicated testing must be completed. 

The examiner must provide the following medical opinions:

(a)  Is it at least as likely as not (50 percent probability or greater) that any cervical spine disability is related to active service or degenerative arthritis of the cervical spine was manifest within the first post-service year?

(b)  Is it at least as likely as not (50 percent probability or greater) that any bilateral shoulder disability is related to active service or degenerative arthritis of the shoulders was manifest within the first post-service year?

(c)  Is it at least as likely as not (50 percent probability or greater) that any lumbar spine disability is related to active service or degenerative arthritis of the lumbar spine was manifest within the first post-service year?
 
In addressing these questions, the examiner must review and comment on the December 2014 private orthopedic evaluation by Dr. R.P and the Veteran's description of in-service fall injuries.  

The examiner must provide a complete rationale with consideration to the Veteran's reports.  The Veteran is competent to report any readily observable symptoms and information given to him by treating clinicians.  His reports must be acknowledged and duly considered in explaining the medical opinion.  

If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment, but may consider inherent plausibility and inconsistency with current clinical observations. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

3.  Then, schedule the Veteran for a VA audiological examination for the purpose of determining the current severity of his bilateral hearing loss. 

The Veteran's claims folder, both paper and electronic records, should be reviewed in conjunction with the examination.  The examiner must perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

The examiner should provide an opinion concerning the functional impairment caused by the Veteran's bilateral hearing loss with a supporting rationale for this opinion.

4.  Ensure that the requested development has been completed as instructed.  Conduct any additional development deemed necessary.
 
5.  Readjudicate the claims on appeal, including entitlement to TDIU.  If any benefit sought remains denied, issue a supplemental statement of the case with notice to the Veteran and his representative and an opportunity for response.  Return the appeal to the Board for further appellate review, as appropriate.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


